Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119 (e) and 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application:
None of the parent applications (62/652,341; 15/976910; 16/396845; 62/818798; 16/396845; 16/744231) provides full support for the claims, specifically with regard to independent claim limitations,  “request is associated with an update to an existing transaction smart contract”, “applying a filter smart contract to the transaction request”, where the request comprises a smart contract update; or “recording to a log an indication that the updated transaction smart contract was made”.
Provisional application 62/652341 does not provide support for the filtering contracts, updating of contracts or analytic service as claimed by instant application. 
Application 15/576910 only discloses ‘filter’ in [86] with regard to discussion of Figure 14, “…A transactions filter 754 may be used in the server to filter transactions. The server may use various Smart Contracts 756 to bolster security. These smart contracts may be executed for each VTTP request and perform additional verification (such as verifying sender and receiver's address). The smart contracts may enforce checks such as time limits or quantity restrictions. Some smart contracts may perform functions similar to virus filters, for filtering out suspicious transactions. New smart contracts can be distributed to VTTP servers in a manner similar to virus updates.”   This does not specifically disclose any relationship between the transaction filter and a request to update a smart contract.  There is also no disclosure of a transaction request for an updated to an existing transaction smart contract; there is only a disclosure of new smart contracts being distributable in a manner such as virus updates.  There is no disclosure that the manner for virus updates comprises transaction requests to which filter smart contracts are applied, or that indications of updates are recorded to logs.  
Application 16/396845, in [97] and Figure 14 discussion, comprises the same disclosure as that cited for Application 15/576910.
Provisional application 62/818798 provides no written description for a transaction request associated with an update to a smart contract, a filter smart contract being applied to such an update request, or a recording to a log an indication of such an update.
Application 16/744231, in [101], and Figure 14, and [117] and Figure 23, also discloses the same language as that cited above for Application 15/576910.
 Consequently, with regard to a filter, priority is only afforded to 5/11/2018, the effective filing date of the filter/analytics as disclosed by application 15/976910.
With regard to claims 8, 15, 18 and 9, 16, 19, it is noted that Applicant’s specification and drawings do not provide support for the two-blockchains nor recordation of different data on different blockchains as recited by claims.  These claims therefore receive benefit of priority to the filing date of the instant claims, 1/13/2022.
Since the further, more specific content of instant claims for Application 17/647926 is not disclosed in the parent applications as discussed above, Application 15/576910 receives benefit of priority to 1/13/2022, the effective filing date of the instant application.  It is further noted that the priority is associated with the claims themselves and not disclosure within the instant specification, as discussed in further detail below.

It is further noted that Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: 
A method for filtering blockchain value transfer transactions and updating filtering comprising: receiving a transaction request comprising an indication that the transaction request is associated with an update to an existing transaction smart contract, defining an updated transaction smart contract; applying a filter smart contract to the transaction request; and recording to a log an indication that the updated transaction smart contract was made to the existing smart transaction contract, responsive to the applying the filter smart contract, as recited in claim 1, and similarly recited in claims 10 and 17.  See further discussions of new matter, below.


  Specification
 The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
 With regard to claims 1-20, claims 1, 10 and 17 recite, “…receiving a transaction request comprising an indication that the transaction request is associated with an update to an existing transaction smart contract, defining an updated transaction smart contract; applying a filter smart contract to the transaction request; and recording to a log an indication that the updated transaction smart contract was made to the existing smart transaction contract, responsive to the applying the filter smart contract…”  However, Applicant’s specification does not provide any disclosure of:
“a transaction request comprising an indication that the transaction request is associated with an update to an existing transaction smart contract, defining an updated transaction smart contract.”  With regard to the smart contract ‘updating’, Applicant’s written description discloses only, in [91] “…A transactions filter 754 may be used in the server to filter transactions. The server may use various Smart Contracts 756 to bolster security. These smart contracts may be executed for each VITP request and perform additional verification (such as verifying sender and receiver’s address). The smart contracts may enforce checks such as time limits or quantity restrictions. Some smart contracts may perform functions similar to virus filters, for filtering out Suspicious transactions. New smart contracts can be distributed to VT TP servers in a manner similar to virus updates…,”  and similar language in [101] regarding Figures 14 and 23, respectively.  However, the ‘updating’ is disclosed only as “…New smart contracts can be distributed to VT TP servers in a manner similar to virus updates…”  The disclosed distributing of new smart contracts in manner similar to virus updates does not provide any disclosure of a transaction request is associated with an update to an existing transaction smart contract, defining an updated transaction smart contract, as recited. 
“applying a filter smart contract to the transaction request”  With regard to the smart contract ‘updating’, mentioned in [91] and [101] of Applicant’s specification, there is no disclosure of applying a filter smart contract to a transaction request associated with an update to an existing transaction smart contract.
“recording to a log an indication that the updated transaction smart contract was made to the existing smart transaction contract, responsive to the applying the filter smart contract…”  With regard to the smart contract ‘updating’, mentioned in [91] and [101] of Applicant’s specification, there is no disclosure of any log recording of indications of any kind; furthermore, there is no specific disclosure of recording to a log responsive to applying a filter smart contract. 
With regard to claim 2, 11, 20, there is no disclosure in written description of “…recording to the log further comprises presenting a record of all updates to the updated transaction smart contract.”
With regard to claims 3 and 10, there is no specific disclosure in the written description that the ‘smart contract’ comprises a ‘filter smart contract’; specification discloses a transaction filter and separate smart contract.  There is also no teaching of ‘an updating service’.
With regard to claims 4 and 12, there is no specific disclosure in the written description of any ‘new filter smart contract’, nor that such a contract comprises an indication it is an update to the at least one filter smart contract applied to the transaction request.
 With regard to claims 5 and 6, there is no specific disclosure in the written description that the transaction filter is a smart contract.
With regard to claims 6, 13, 17, the claims recite, “…receiving a plurality of transaction requests; applying the filter smart contract to each transaction request of the plurality of transaction requests; and determining a net transaction from the plurality of transaction requests; wherein the updated filter smart contract is updated responsive to the net transaction; and wherein the new filter smart contract is recorded responsive to the net transaction.” However, there is no specific disclosure in the written description that the transaction filter (#754 of [91], [101]) is a smart contract, nor that the smart contract is updated responsive to the net transaction, nor that there is any recording responsive to the net transaction.
With regard to claims 7 and 14, there is no specific disclosure in the written description that the indication is recorded to the log, nor that such indication is responsive to the net transaction.
 With regard to claims 8, 15 and 18, there is no specific disclosure in the written description of the filter smart contract is further configured to direct recordation of the plurality of transaction requests to smart contracts on a first blockchain and to record the at least one of updated filter smart contract and the new filter smart contract to a second blockchain. It is noted that Applicant’s [105] discloses recording transaction aggregate on the blockchain network. [107] discloses recording transaction records, the ‘sending’ transaction on a first blockchain, and the ‘receiving’ transaction on a second blockchain, during transactions across two token networks.  This recording on the two blockchains discloses only recording transaction, and does not disclose recording updated or new filter smart contracts to blockchains. It is further noted that Applicant’s Figures 14, 23 disclose the server comprising the smart contract and transaction filter; not a blockchain.  There is furthermore no specific teaching of specific data being sent to different blockchains. See note regarding benefit of priority, above.
With regard to claims 9, 16 and 19, there is no specific disclosure in the written description of the first blockchain is a private blockchain network and the second blockchain is a public blockchain network, where the claims 8, 15, and 18, from which these claims depend, recite specific data sent to the different  blockchains as noted above. See note regarding benefit of priority, above.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s):
Claims 1, 10, 17, as well as various dependent claims:
Filter smart contract (only transactions filter is shown in Figures 14, #754 and 23 #1604; there is no showing of a filter smart contract)
Updated or updating a transaction smart contract
Recording to a log
Claim 2, 11, 20:
Presenting a record of all updates
Claims 3,10:
a new version of the filter smart contract
an updating service
Claims 5, 10, 17:
Verify a blockchain address, enforce time limit, enforce quantity limitation
Claims 5, 10, 17:
Update filter smart contract responsive to net transaction
new filter smart contract recorded responsive to net transaction
Claims 7, 14:
Record to log responsive to net transaction
Claims 8, 9, 15, 16, 18, 19:
Recordation of transaction requests to smart contracts on a first blockchain and updated and new/updated filter smart contracts to a second blockchain, wherein the first and second blockchains are private and public, respectively
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

With regard to claims 1-9, claim 1 recites, “…receiving a transaction request comprising an indication that the transaction request is associated with an update to an existing transaction smart contract, defining an updated transaction smart contract; applying a filter smart contract to the transaction request; and recording to a log an indication that the updated transaction smart contract was made to the existing smart transaction contract, responsive to the applying the filter smart contract…” The instant application is a CON of application 16/744231; however, the ‘231 specification does not specifically disclose a transaction request associated with a smart contract update, applying a filter smart contract to the update-associated request, and recording the update indication to a log responsive to the applying. As noted above, Application 16/744231, in [101], and Figure 14, and [117] and Figure 23, there is no disclosure of an update request associated with a filter smart contract, or of applying a filter smart contract to the request, or of recording the update in a log responsive to the applying the filter.  Since the instant application claims benefit of priority to 16/744231 as a continuation, the specification of the parent must disclose all features of the instant claims.  However, as noted, the specification of ‘231 does not disclose all claimed features.  Claim 1 is therefore rejected for failing to comply with the written description requirement.  Dependent claims 2-9 inherit the same deficiency and are rejected for the same reason.

With regard to claims 10-16, claim 10 recites, “…updating filtering comprising: receiving a transaction request comprising an indication that the transaction request is associated with an update to an existing transaction smart contract, defining an updated transaction smart contract; applying a filter smart contract to the transaction request, the filter smart contract being operable to at least one of verify a blockchain address associated with the transfer request, enforce a time limit, and enforce a quantity limitation; recording to a log an indication that the updated transaction smart contract was made to the existing smart transaction contract, responsive to the applying the filter smart contract; and updating the filter smart contract to a new version through an updating service.”
The instant application is a CON of application 16/744231; however, the ‘231 specification does not specifically disclose: 
updating filtering
a transaction request associated with a smart contract update, applying a filter smart contract to the update-associated request, and recording the update indication to a log responsive to the applying
an updating service.
Claim 10 is therefore rejected for failing to comply with the written description requirement.  Dependent claims 11-16 inherit the same deficiency and are rejected for the same reason.

 With regard to claims 17-20, claim 17 recites, “…filtering blockchain value transfer transactions and updating filtering comprising: receiving a plurality of transaction requests, each transaction request comprising an indication that the transaction request is associated with an update to an existing transaction smart contract, defining an updated transaction smart contract; applying a filter smart contract to each transaction request of the plurality of transaction requests, the filter smart contract being operable to at least one of verify a blockchain address associated with the transfer request, enforce a time limit, and enforce a quantity limitation; recording to a log an indication that the updated transaction smart contract was made to the existing smart transaction contract, responsive to the applying the filter smart contract; and determining a net transaction from the plurality of transaction requests; wherein the updated filter smart contract is updated responsive to the net transaction; and wherein the new filter smart contract is recorded responsive to the net transaction.”
The instant application is a CON of application 16/744231; however, the ‘231 specification does not specifically disclose: 
updating filtering
a transaction request associated with a smart contract update, applying a filter smart contract to the update-associated request, and recording the update indication to a log responsive to the applying
an updating service
the updated filter smart contract is updated responsive to the net transaction
the new filter smart contract is recorded responsive to the net transaction
Claim 17 is therefore rejected for failing to comply with the written description requirement.  Dependent claims 18-20 inherit the same deficiency and are rejected for the same reason.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 1, 10, 17, claim 1 recites, “A method for filtering blockchain value transfer transactions and updating filtering comprising: receiving a transaction request comprising an indication that the transaction request is associated with an update to an existing transaction smart contract, defining an updated transaction smart contract; applying a filter smart contract to the transaction request; and recording to a log an indication that the updated transaction smart contract was made to the existing smart transaction contract, responsive to the applying the filter smart contract,” and claims 10 and 17 recite similar limitations.  The claims recite “an existing transaction smart contract”, “an updated transaction smart contract”, “a filter smart contract”, “the updated transaction smart contract” “existing smart transaction contract” and “the filter smart contract”.  The terms filter smart contract and transaction smart contract are unclear.  For purposes of examination, the terms are interpreted as comprising a smart contract with both filter and transaction capabilities, and changes to the smart contract are interpreted as rendering an updated smart contract.  Dependent claims2-9,11-16, 18-20 inherit the same deficiencies and are rejected for the same reason.
With regard to claims 6 and 17, the claim recites, “wherein the new filter smart contract is recorded responsive to the net transaction…”  There is insufficient antecedent basis for the new filter smart contract in the claims. Dependent claims 7-9, 18-20 inherit the same deficiencies and are rejected for the same reason.
With regard to claims 6, 13, 17, the claims recite, “…receiving a plurality of transaction requests; applying the filter smart contract to each transaction request of the plurality of transaction requests; and determining a net transaction from the plurality of transaction requests; wherein the updated filter smart contract is updated responsive to the net transaction; and wherein the new filter smart contract is recorded responsive to the net transaction.”  
However, the “net transaction” is not clear, since the plurality of transaction requests are filtered, and presumably some transactions requests will be filtered out and not performed.  The limitation “determining a net transaction from the plurality of transaction requests” is therefore unclear, and is interpreted, for purposes of examination,  as “determining a net transaction from transactions performed”.  
With regard to the limitation “wherein the updated filter smart contract is updated responsive to the net transaction;” the claim is reciting updating an updated filter smart contract.  Twice updating a contract is not clear, nor is the updating as a response to a net transaction clear.
Further with regard to claim 17, the claim recites, “recording to a log an indication that the updated transaction smart contract was made to the existing smart transaction contract, responsive to the applying the filter smart contract…wherein the new filter smart contract is recorded responsive to the net transaction.” This is further unclear, as the claim recites recording the update twice, responsive to two different actions/datum (applying/net transaction).  Similarly, with regard to claims 6 and 13, the claims recite, “wherein the updated filter smart contract is updated responsive to the net transaction”, but the claims depend from claims 1 and 10 which recite, “recording to a log an indication that the updated transaction smart contract was made to the existing smart transaction contract, responsive to the applying the filter smart contract…”  These claims are therefore further unclear, as the claim recite recording the update twice, responsive to two different actions/datum (applying/net transaction).  Dependent claims 7-9, 14-16, 18-20 inherit the same deficiencies and are rejected for the same reason.
With regard to claims 8, 15 and 18, the claims recite, “…the filter smart contract is further configured to direct recordation of the plurality of transaction requests to smart contracts on a first blockchain and to record the at least one of updated filter smart contract and the new filter smart contract to a second blockchain…”  The distinction between “updated filter smart contract” and “new filter smart contract” is not clear.  Dependent claims 9, 16 and 19 inherit the same deficiency and are rejected for the same reason.  For purposes of examination, the terms updated and new are interpreted as interchangeable.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7, 10-14, 17, 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang (US Patent 10,956,973).
With regard to claims 1, 10 and 17, Chang discloses A method for filtering blockchain value transfer transactions (Col. 6 lines 26-53, “…a smart contract 132 is set up between funder's system 130 and funding marketplace server 120… optionally and preferably, smart contract 132 would filter out inappropriate invoices: inappropriate because the supplier is not in the correct industry. This filtering is validated by funding marketplace server 120 with its copy of smart contract 132…”) and updating filtering (Col. 15, lines 24-34, “…Now, if the smart contract has been set up to be able to select the funding requests based on various criteria, and there's no match, as stated in stage 406, then optionally the underwriting criteria may be adjusted in stage 408 such as, for example, at the funding system where the funder may decide to change the criteria of the smart contract and/or other underwriting criteria, which would then be communicated somehow to the funding marketplace server…”; Figure 4, #408; see also Figures 5A-5B and discussion of columns 16 and 17, particularly Col. 17 lines 23-31, “…If the funding request metadata does not match funder's underwriting criteria, then this goes to stage 532 in which funder's underwriting criteria might optionally be adjusted. This would allow funders to optionally expand to other industries or to other company types, to compete for their financing, even though their underwriting criteria would have previously blocked them from potentially financing such requests…”, Figure 5A #532; see also Col. 8 lines 18-21, “…Such transactions may optionally then become self-directed transactions by funder's underwriting and supplier's selection criteria, respectively, such that the automated filters respond to price signals from the marketplace…”) comprising:
receiving a transaction request (Col. 6 lines 26-53, “…funder's system 130 may optionally only see invoices from companies which were indicated previously to be of interest, for example, from a particular industry such as Construction versus, for example, Fashion…”; where invoice is interpreted as transaction request)
comprising an indication that the transaction request is associated with an update to an existing transaction smart contract, defining an updated transaction smart contract (Col. 7 lines 60- Col. 8 line 2, “…funder's system 130 may in fact negotiate with supplier computer 102 more directly, for example to set some perimeters under which payment is made, repayment is to be made, what happens if in fact the buyer does not pay. Once these perimeters have been set, they're optionally and preferably written to an agreement which is stored on supplier/buyer database 126, with its status registered on distributed ledger 124. Then smart contract 132 is invoked to release payment (and/or payment may optionally be made through funder interface 131)…”; where the invoice is interpreted as transaction request, and is further interpreted as comprising an indication of an update to smart contract status, since negotiation and acceptance or denial of the invoice results in status update to the smart contract; see also Col. 11 line 28- Col. 12 line 13,  “…At stage 248, the funder enters into agreement and provides the funds minus the fees, to the supplier or buyer…once the agreement has been reached between the funder and buyer in stage 248…in the next step the funder records this agreement in the supplier/buyer database…the funder system also preferably adds the status of the agreement to the distributed ledger. Again, this could be the status of the agreement as opposed to the fact the agreement was definitively signed…optionally, everything could take place in a smart contract between the funder and buyer, such information about it would be placed in the distributed ledger and then both parties could sign electronically through the distributed ledger, or through the B2B eCommerce system, or in some other manner which would allow the agreement to be ratified. If the agreement was performed automatically, such as for example, the buyer and funder negotiate with each other through the B2B eCommerce, to the buyer interface, and the funder system interface, and/or through the smart contract on distributed ledger, then optionally, the amounts would be ratified automatically, the agreement would be ratified automatically, then payment would occur automatically…”; where the status update is broadly interpreted as an update to the smart contract; see also Col. 15, lines 24-34, cited above, and Figure 4, #408, disclosing updating  a smart contract)
applying a filter smart contract to the transaction request (Col. 6 lines 26-53, “…funder's system 130 may optionally only see invoices from companies which were indicated previously to be of interest, for example, from a particular industry such as Construction versus, for example, Fashion.  If funder's system 130 had only indicated an interest in Construction, not interested in Fashion, then optionally and preferably, smart contract 132 would filter out inappropriate invoices: inappropriate because the supplier is not in the correct industry…Automation also helps prevent fraud, as invoices that are inappropriate for any reason could optionally be blocked, such that an interested party could not attempt to direct funder system 130 to accept such an invoice…”; where invoice is interpreted as transaction request); and 
recording to a log an indication that the updated transaction smart contract was made to the existing smart transaction contract (Col. 10 lines 1-19, “…once the agreement has been reached between the funder and supplier in stage 218…in the next step the funder records this agreement in the supplier/buyer database…In stage 220, the funder system also preferably adds the status of the agreement to the distributed ledger…”; where the recordings, both off ledger and to the ledger, are interpreted broadly as logs; see also Figure 4, #408, adjusting smart contract criteria, and further disclosure of Figure 5a, #532, where criteria are adjusted and smart contract updated (#518) and copy recorded to ledger via blockchain (##514, 512));
responsive to the applying the filter smart contract (Col. 7 lines 7-17; Col. 9 lines 24-57, “…In stage 208, the selected invoice or invoices and the supplier/buyer information are preferably added to the supplier/buyer database, and the metadata is extracted to distributed ledger through the funding marketplace server. In stage 210, the funder's system filters new supplier requests on the distributed ledger according to the underwriting criteria through the smart contract. Now optionally, the initial filtering however is taking place on the smart contract which is set up with input from the underwriting engine…The supplier then receives offers from various funders based on its own filters, and makes a selection in stage 214…At stage 218, the funder enters into agreement…”; see also Figure 5 #530, filter applied in which funding request metadata are compared; if no match, criteria may be updated as in #532, discussed above).

  With regard to the further limitations of claims 10 and 17, Chang further discloses applying a filter smart contract to the transaction request, the filter smart contract being operable to at least one of verify a blockchain address associated with the transfer request, enforce a time limit, and enforce a quantity limitation (Col. 10 lines 20-39, “Also optionally, everything could take place in a smart contract between the funder and supplier…If the agreement was performed automatically, such as for example…through the smart contract on distributed ledger, then optionally, the amounts would be ratified automatically, the agreement would be ratified automatically, then payment would occur automatically.”; where the ratified funding amounts and associated fees are broadly interpreted as enforcement of a “quantity limitation”; see also Col 15 lines 60- Col. 16 line3, “If the funding request is…accepted from stage 413, then an offer is posted to the requester (supplier or buyer) account on the funding marketplace server in stage 414. This offer preferably includes such items as payment conditions, for example, what would happen if the buyer failed to pay the funding system as opposed to the supplier, and the finance charge and transaction fee charged to the supplier. Alternatively for the buyer side, the conditions would include consequences due to failure of the buyer to pay, the finance fee and transaction fee charged to the buyer, and so forth. All of these parameters would need to be included in the offer…”, where these smart-contract enforced payment parameters are also interpreted as comprising a quantity limitation).
With regard to the additional limitations of claim 10, Chang discloses updating the filter smart contract to a new version through an updating service (updating the criteria of the smart contract as disclosed in Col. 15, lines 24-34, “…Now, if the smart contract has been set up to be able to select the funding requests based on various criteria, and there's no match, as stated in stage 406, then optionally the underwriting criteria may be adjusted in stage 408 such as, for example, at the funding system where the funder may decide to change the criteria of the smart contract and/or other underwriting criteria, which would then be communicated somehow to the funding marketplace server…”; Figure 4, #408; see also Figures 5A-5B and discussion of columns 16 and 17, particularly Col. 17 lines 23-31, “…If the funding request metadata does not match funder's underwriting criteria, then this goes to stage 532 in which funder's underwriting criteria might optionally be adjusted. This would allow funders to optionally expand to other industries or to other company types, to compete for their financing, even though their underwriting criteria would have previously blocked them from potentially financing such requests…”, Figure 5A #532; where the funding marketplace server and funding system are collectively interpreted as comprising an updating service; see also, in #512 of Figure 5a, replicating the updated smart contract; Col 16, lines 44-49, “…the blockchain, now shown in stage 512, may optionally cause this information to be automatically securely, non-falsifiably, that is completely accurately, replicated to the distributed ledger, having the same copy for each funder in stage 514.”; where #532 discloses updating)

   With regard to the further limitations of claim 17, Chang further discloses:
receiving a plurality of transaction requests; applying the filter smart contract to each transaction request of the plurality of transaction requests (See Figures 3a, 3B1&2 and Figure 3C, all showing multiple suppliers and invoices (“transaction requests”), as well as multiple funding systems comprising smart contracts; Col. 8 lines 57-67, “…the supplier may optionally contact a B2B eCommerce system, which could for example optionally be the supplier's own business partner system, or part of a third party eCommerce platform on which multiple suppliers may optionally participate…”; and use of the filter smart contract as disclosed in Col. 9 lines 25-40, “…In stage 210, the funder's system filters new supplier requests on the distributed ledger according to the underwriting criteria through the smart contract. Now optionally, the initial filtering however is taking place on the smart contract which is set up with input from the underwriting engine. The smart contract may optionally first review the distributed ledger, determine which invoice or invoices are of interest, and only then may optionally filter this request to the funder system, optionally automatically, in order to make certain that criteria are matched and also funding amounts are available with the smart contract.”) 
determining a net transaction from the plurality of transaction requests (where Chang discloses aggregating data according to a category, such as an industry segment; see Col. 14 lines 55-60, “…Also, optionally and preferably aggregate data by industry segment etc. is provided in flow 190 to funder system 130…”, and further discloses paying amounts using the smart contracts; see Col. 10 lines 20-33, “…everything could take place in a smart contract between the funder and supplier, such information about it would be placed in the distributed ledger …If the agreement was performed automatically, such as for example…through the smart contract on distributed ledger, then optionally, the amounts would be ratified automatically, the agreement would be ratified automatically, then payment would occur automatically…”; where the disclosure of “the amounts”, plural, is broadly interpreted as an aggregate/net);  
 wherein the updated filter smart contract is updated responsive to the net transaction (Col. 14 lines 21-28, “…this funder system 130 may go through some type of due diligence, for example, in setting up the smart contract 132, which is preferably accessible to funding marketplace server 120 so as to demonstrate to funding marketplace server 120 that funder system 130 actually has the money in hand to be able to make these payments…”; where the demonstration to funding marketplace server that money is in hand to make the payments is interpreted as comprising an update responsive to the net amount of transactions for which funder system has made a funding offer) 
and wherein the new filter smart contract is recorded responsive to the net transaction (Col. 16 lines 31-65, “…The distributed ledger then is written to in stage 510. The information which has been entered may optionally include but is not limited to an invoice amount, a term for repayment (for the buyer), the related industry, related revenue information, geographical information, a determination of credit worthiness (preferably of the buyer but optionally of the supplier) and the like. Optionally, such information may also relate to the invoice sale status, payment status and the like…Now, once this process continues, the blockchain, now shown in stage 512, may optionally cause this information to be automatically securely, non-falsifiably, that is completely accurately, replicated to the distributed ledger, having the same copy for each funder in stage 514…A smart contract needs to be preloaded with funds either as part of the setting up process or shortly after approval by the funding marketplace server, shown here as flow 517. This may occur concurrently with 518, setting up the smart contract, before the rest of the smart contract setting up process occurs. As previously described, the smart contract may optionally be preloaded with digital cryptocurrency funds…”).


 With regard to claims 2, 11, 20, Chang discloses the limitations of claims 1, 10 and 17 as discussed above, and further discloses recording to the log further comprises presenting a record of all updates to the updated transaction smart contract (Col 16, lines 44-49, “…the blockchain, now shown in stage 512, may optionally cause this information to be automatically securely, non-falsifiably, that is completely accurately, replicated to the distributed ledger, having the same copy for each funder in stage 514.”; where #532 discloses updating; see also Col. 17 lines 23-31, “…If the funding request metadata does not match funder's underwriting criteria, then this goes to stage 532 in which funder's underwriting criteria might optionally be adjusted. This would allow funders to optionally expand to other industries or to other company types, to compete for their financing, even though their underwriting criteria would have previously blocked them from potentially financing such requests…”, Figure 5A #532; where the funding marketplace server and funding system are collectively interpreted as comprising an updating service; see also, in #512 of Figure 5a, replicating the updated smart contract; see also Col. 15 lines 24-34, “…if the smart contract has been set up to be able to select the funding requests based on various criteria, and there's no match, as stated in stage 406, then optionally the underwriting criteria may be adjusted in stage 408 such as, for example, at the funding system where the funder may decide to change the criteria of the smart contract and/or other underwriting criteria, which would then be communicated somehow to the funding marketplace server, either through a smart contract on the distributed ledger, or through some other mechanism…”).

With regard to claim 3, Chang discloses the limitations of claim1 as discussed above, and further discloses Chang further discloses the filter smart contract is updated to a new version of the filter smart contract through an updating service (updating the criteria of the smart contract as disclosed in Col. 15, lines 24-34, “…Now, if the smart contract has been set up to be able to select the funding requests based on various criteria, and there's no match, as stated in stage 406, then optionally the underwriting criteria may be adjusted in stage 408 such as, for example, at the funding system where the funder may decide to change the criteria of the smart contract and/or other underwriting criteria, which would then be communicated somehow to the funding marketplace server…”; Figure 4, #408; see also Figures 5A-5B and discussion of columns 16 and 17, particularly Col. 17 lines 23-31, “…If the funding request metadata does not match funder's underwriting criteria, then this goes to stage 532 in which funder's underwriting criteria might optionally be adjusted. This would allow funders to optionally expand to other industries or to other company types, to compete for their financing, even though their underwriting criteria would have previously blocked them from potentially financing such requests…”, Figure 5A #532; where the funding marketplace server and funding system are collectively interpreted as comprising an updating service; see also, in #512 of Figure 5a, replicating the updated smart contract; Col 16, lines 44-49, “…the blockchain, now shown in stage 512, may optionally cause this information to be automatically securely, non-falsifiably, that is completely accurately, replicated to the distributed ledger, having the same copy for each funder in stage 514.”; where #532 discloses updating).

 With regard to claims 4 and 12, Chang discloses the limitations of claims 3 and 10 as discussed above, and further discloses the new filter smart contract comprises an indication it is an update to the at least one filter smart contract applied to the transaction request (updating the criteria of the smart contract as disclosed in Col. 15, lines 24-34, “…Now, if the smart contract has been set up to be able to select the funding requests based on various criteria, and there's no match, as stated in stage 406, then optionally the underwriting criteria may be adjusted in stage 408 such as, for example, at the funding system where the funder may decide to change the criteria of the smart contract and/or other underwriting criteria, which would then be communicated somehow to the funding marketplace server…”; Figure 4, #408; see also Figures 5A-5B and discussion of columns 16 and 17, particularly Col. 17 lines 23-31, “…If the funding request metadata does not match funder's underwriting criteria, then this goes to stage 532 in which funder's underwriting criteria might optionally be adjusted. This would allow funders to optionally expand to other industries or to other company types, to compete for their financing, even though their underwriting criteria would have previously blocked them from potentially financing such requests…”, Figure 5A #532, where the updated criteria comprise an indication of update to the smart contract filter).

   With regard to claim 5, Chang discloses the limitations of claim1 as discussed above, and further discloses the filter smart contract is operable to at least one of verify a blockchain address associated with the transfer request, enforce a time limit, and enforce a quantity limitation (Col. 10 lines 20-39, “Also optionally, everything could take place in a smart contract between the funder and supplier…If the agreement was performed automatically, such as for example…through the smart contract on distributed ledger, then optionally, the amounts would be ratified automatically, the agreement would be ratified automatically, then payment would occur automatically.”; where the ratified funding amounts and associated fees are broadly interpreted as enforcement of a “quantity limitation”; see also Col 15 lines 60- Col. 16 line3, “If the funding request is…accepted from stage 413, then an offer is posted to the requester (supplier or buyer) account on the funding marketplace server in stage 414. This offer preferably includes such items as payment conditions, for example, what would happen if the buyer failed to pay the funding system as opposed to the supplier, and the finance charge and transaction fee charged to the supplier. Alternatively for the buyer side, the conditions would include consequences due to failure of the buyer to pay, the finance fee and transaction fee charged to the buyer, and so forth. All of these parameters would need to be included in the offer…”, where these smart-contract enforced payment parameters are also interpreted as comprising a quantity limitation).

 With regard to claims 6 and 13, Chang discloses the limitations of claims 1 and 10 as discussed above, and further discloses receiving a plurality of transaction requests; applying the filter smart contract to each transaction request of the plurality of transaction requests (See Figures 3a, 3B1&2 and Figure 3C, all showing multiple suppliers and invoices (“transaction requests”), as well as multiple funding systems comprising smart contracts; Col. 8 lines 57-67, “…the supplier may optionally contact a B2B eCommerce system, which could for example optionally be the supplier's own business partner system, or part of a third party eCommerce platform on which multiple suppliers may optionally participate…”; and use of the filter smart contract as disclosed in Col. 9 lines 25-40, “…In stage 210, the funder's system filters new supplier requests on the distributed ledger according to the underwriting criteria through the smart contract. Now optionally, the initial filtering however is taking place on the smart contract which is set up with input from the underwriting engine. The smart contract may optionally first review the distributed ledger, determine which invoice or invoices are of interest, and only then may optionally filter this request to the funder system, optionally automatically, in order to make certain that criteria are matched and also funding amounts are available with the smart contract.”) 
Chang also further discloses determining a net transaction from the plurality of transaction requests (where Chang discloses aggregating data according to a category, such as an industry segment; see Col. 14 lines 55-60, “…Also, optionally and preferably aggregate data by industry segment etc. is provided in flow 190 to funder system 130…”, and further discloses paying amounts using the smart contracts; see Col. 10 lines 20-33, “…everything could take place in a smart contract between the funder and supplier, such information about it would be placed in the distributed ledger …If the agreement was performed automatically, such as for example…through the smart contract on distributed ledger, then optionally, the amounts would be ratified automatically, the agreement would be ratified automatically, then payment would occur automatically…”; where the disclosure of “the amounts”, plural, is broadly interpreted as an aggregate/net);  
 wherein the updated filter smart contract is updated responsive to the net transaction (Col. 14 lines 21-28, “…this funder system 130 may go through some type of due diligence, for example, in setting up the smart contract 132, which is preferably accessible to funding marketplace server 120 so as to demonstrate to funding marketplace server 120 that funder system 130 actually has the money in hand to be able to make these payments…”; where the demonstration to funding marketplace server that money is in hand to make the payments is interpreted as comprising an update responsive to the net amount of transactions for which funder system has made a funding offer) 
and wherein the new filter smart contract is recorded responsive to the net transaction (Col. 16 lines 31-65, “…The distributed ledger then is written to in stage 510. The information which has been entered may optionally include but is not limited to an invoice amount, a term for repayment (for the buyer), the related industry, related revenue information, geographical information, a determination of credit worthiness (preferably of the buyer but optionally of the supplier) and the like. Optionally, such information may also relate to the invoice sale status, payment status and the like…Now, once this process continues, the blockchain, now shown in stage 512, may optionally cause this information to be automatically securely, non-falsifiably, that is completely accurately, replicated to the distributed ledger, having the same copy for each funder in stage 514…A smart contract needs to be preloaded with funds either as part of the setting up process or shortly after approval by the funding marketplace server, shown here as flow 517. This may occur concurrently with 518, setting up the smart contract, before the rest of the smart contract setting up process occurs. As previously described, the smart contract may optionally be preloaded with digital cryptocurrency funds…”).

 With regard to claims 7 and 14, Chang discloses the limitations of claims 6 and 13 as discussed above, and further discloses the indication recorded to the log is recorded responsive to the net transaction (Col. 10 lines 1-19, “…once the agreement has been reached between the funder and supplier in stage 218…in the next step the funder records this agreement in the supplier/buyer database…In stage 220, the funder system also preferably adds the status of the agreement to the distributed ledger…”; where the recordings, both off ledger and to the ledger, are interpreted broadly as logs; see also Col. 10 lines 20-45, “…everything could take place in a smart contract between the funder and supplier, such information about it would be placed in the distributed ledger…If the agreement was performed automatically, such as for example, the supplier and funder negotiate with each other through …the smart contract on distributed ledger, then optionally, the amounts would be ratified automatically, the agreement would be ratified automatically, then payment would occur automatically… funding marketplace server preferably notifies the buyer to send the full invoice payment to the funder on the invoice due date. Funding marketplace server could optionally be informed through the distributed ledger…”; Col. 11 lines 53-58, “…Optionally in this stage, funds are released to the buyer or alternatively to the supplier. In stage 249 the fees may optionally be paid to the funding marketplace account at this or another time. In stage 250, the funder system also preferably adds the status of the agreement to the distributed ledger…”; where the amounts comprise indication of net transaction, and data is recorded to distributed ledger (interpreted as “log”) as cited;  see also Figure 4, #408, adjusting smart contract criteria, and further disclosure of Figure 5a, #532, where criteria are adjusted and smart contract updated (#518) and copy recorded to ledger via blockchain (##514, 512)).
 


 Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 8, 9, 15, 16, 18, 19  are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US Patent 10,956,973) in view of Mercuri (US Publication 2019/0013933).
 With regard to claims 8, 15 and 18, Chang discloses the limitations of claims 6 and 14 as discussed above, and further discloses recordation responsive to the filter smart contract as recited the filter smart contract is further configured to direct recordation of the plurality of transaction requests to smart contracts  on a…blockchain (Col. 7 lines 7-17; Col. 9 lines 24-57, “…In stage 208, the selected invoice or invoices and the supplier/buyer information are preferably added to the supplier/buyer database, and the metadata is extracted to distributed ledger through the funding marketplace server. In stage 210, the funder's system filters new supplier requests on the distributed ledger according to the underwriting criteria through the smart contract. Now optionally, the initial filtering however is taking place on the smart contract which is set up with input from the underwriting engine…The supplier then receives offers from various funders based on its own filters, and makes a selection in stage 214…At stage 218, the funder enters into agreement…”; see also Figure 5 #530, filter applied in which funding request metadata are compared; if no match, criteria may be updated as in #532, discussed above;  see also Figure 4, #408, adjusting smart contract criteria, and further disclosure of Figure 5a, Blockchain 512, and distributed ledger 510, 514, storing invoices and transaction data, Col. 16 lines 44-49, “…the blockchain, now shown in stage 512, may optionally cause this information to be automatically securely, non-falsifiably, that is completely accurately, replicated to the distributed ledger, having the same copy for each funder in stage 514…”; where invoices have been interpreted as transaction requests as noted above);
and to record the at least one of updated filter smart contract and the new filter smart contract to a…blockchain (Figure 5A, updating new filter smart contract (see #532, adjust underwriting criteria) which then loops back through setting up smart contract in #518 and in #520 sending to blockchain #522; Col. 16 lines 66-Col. 17 line 9, “…the smart contract is shown for each funder and is written to the system in stage 520 and it is replicated, via blockchain process in stage 522, to the funding marketplace server which needs to validate all smart contract actions. The blockchain then in stage 522 may optionally and preferably write a copy of the smart contract to the distributed ledger; however optionally only authorized parties are able to access the smart contract…”; where the blockchain used in this instance is #522). 
Chung therefore discloses recording transaction requests on a blockchain as in #512 of Figure 5A, and further discloses recording the updated smart contract to the blockchain in stage #522, as cited.  However, Chung does not specifically disclose that the blockchain recording  comprises recording to a first and second blockchain.
However, Mercuri discloses recording transaction requests on a first blockchain ([112], “…the blockchain objects 108X may deploy a message to the blockchain to request additional information such as a parameter in a smart contract, a request to authenticate a participant in a transaction, a request for information from a participant and the like…”; and recording updated smart contract to a second blockchain ([6], “…When the buyer sends a counter-offer to the smart contract, the smart contract may update its internal storage to include the counter-offer event, such as the identity of the buyer, the counter-offer price etc. The updated smart contract may be recorded as an event (e.g., a transaction) on a new block on the blockchain. In other words, the blockchain stores the changes in state of the smart contract as a series of events (e.g. a transaction)...”, where the two blockchains comprise different blockchains ([117], “…For example, assume the first blockchain object 108X is deployed on the first blockchain 120X (e.g., a private blockchain) and the second blockchain object 108Y (e.g., a hash blockchain object) is deployed on the second blockchain (e.g., a public blockchain).”; see also Figure 3 and blockchains 120x and 120y) . 
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the method of filtering transactions and updating as disclosed by Chang with the modification of recording using two blockchains as disclosed by Mercuri, because such a modification would facilitate provision and security of requested data (see Mercuri, [112], “…The system 100 may deploy the message blockchain object 108X and/or 108Y to blockchains 120X and/or 120Y. For example, the blockchain service 188 may deploy the message to the blockchain 120X and/or 120Y. Thus, the system 100 may provide an interface for blockchain objects 108X and/or 108Y to request an event.”; [116], “…The system 100 may allow the first blockchain object 108X to be used for services on the cloud by deploying the hash 170 of the first blockchain object 108X and sharing the first blockchain object 108X on a cloud service between participants. For example, the system 100 may share the first blockchain object 108X privately with the participants who have access to only the public blockchain through other services on the system 100.”). It is further noted that these claims receive benefit of priority to filing date of claims, 1/13/2022, as noted above.

With regard to claims 9, 16 and 19, Chang, in view of Mercuri, disclose the limitations of claims 8 and 15 as discussed above, and Mercuri further discloses the first blockchain is a private blockchain network and the second blockchain is a public blockchain network ([116], “…the first blockchain 120X may be a private blockchain and the second blockchain 120Y may be a public blockchain. The second blockchain 120Y may be a hash of the first blockchain object 108X deployed on the first blockchain 120X. Thus, the system 100 may allow the use of the first blockchain object 108X on the public blockchain, without disclosing the contents or code of the first blockchain object 108X. However, the hash 170 of the first blockchain object 108X may serve as immutable proof of the state of the first blockchain object 108X.”; [117], “.For example, assume the first blockchain object 108X is deployed on the first blockchain 120X (e.g., a private blockchain) and the second blockchain object 108Y (e.g., a hash blockchain object) is deployed on the second blockchain (e.g., a public blockchain)…”).  It is further noted that these claims receive benefit of priority to filing date of claims, 1/13/2022, as noted above.
 

 Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Al-Masoud (US Publication 2017/0206604).
Molinari (US publication 2019/0080402)
Gutierrez-Sheris, (US Publication 2020/0396065), specifically updating, see [666], “…Smart contract bytecode may comprise repeatable machine instructions that manipulate and update data resident within the smart contract, as well as data that is accessible globally on the blockchain.” 
GB 2575172 , using oracles to create transactions that update smart contracts, page 9 lines 15-21, “…Blockchain Oracles are off-chain services selected by counterparties that are responsible for sending data and commands to on-chain smart contracts. Oracles are a type of Blockchain client that typically creates transactions that update a specific smart contract.”
Filters and Events, downloaded from https://docs.web3j.io/4.8.7/advanced/filters_and_events/ webpage dated 2017-2019, attached as PDF file.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret Neubig whose telephone number is (571)270-0437. The examiner can normally be reached Monday-Friday, 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.M.N. /Examiner, Art Unit 3685                                                                                                                                                                                                        

/JAMES D NIGH/Senior Examiner, Art Unit 3685